 



 





 Corporate Capital Trust 8-K [cct-8k_082913.htm]

Exhibit 10-1

 

Amended and Restated Committed Facility Agreement



 

 



BNP Paribas prime brokerage, inc., on behalf of itself and as agent for the bnpp
entities (“BNPP PB, Inc.”) and the counterparty specified on the signature page
(“Customer”), hereby enter into this Amended and Restated Committed Facility
Agreement (this “Agreement”), dated as of the date specified on the signature
page.

 

Whereas BNPP PB, Inc. and Corporate Capital Trust, Inc. (“CCT”) have previously
entered into a Committed Facility Agreement, dated as of June 4, 2013 (as
amended from time to time, the “Original Agreement”);

 

Whereas CCT has assigned all of its rights and obligations under the Original
Agreement to Customer, and Customer and BNPP PB, Inc. hereby desire to amend and
restate the Original Agreement as set forth herein;

 

Whereas BNPP PB, Inc. and Customer have entered into the U.S. PB Agreement,
dated as of June 4, 2013 (as previously assigned from CCT to Customer, the “U.S.
PB Agreement”);

 

Whereas BNPP PB, Inc., Customer and State Street Bank and Trust Company (the
“Custodian”) have entered into the Special Custody and Pledge Agreement, dated
as of June 4, 2013 (as previously assigned from CCT to Customer, the “Special
Custody Agreement” and together with this Agreement and the U.S. PB Agreement,
the “40 Act Financing Agreements”); and

 

Whereas this Agreement supplements and forms part of the other 40 Act Financing
Agreements and sets out the terms of the commitment of BNPP PB, Inc. to provide
financing to Customer under the 40 Act Financing Agreements.

 

Now, therefore, in consideration of the foregoing promises and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree to amend and restate the Original Agreement as
follows:

 

1.            Definitions -

 

(a)   Capitalized terms not defined in this Agreement have the respective
meanings assigned to them in the U.S. PB Agreement. The 40 Act Financing
Agreements are included in the term “Contract,” as defined in the U.S. PB
Agreement.

 

(b)   “Account Agreement” means the Account Agreement attached as Exhibit A to
the U.S. PB Agreement.

 

(c)   “Borrowing” means a draw of cash financing by Customer from BNPP PB, Inc.
pursuant to Section 2 of this Agreement.

 

(d)   “Closing Date” means August 29, 2013.

 

(e)   “Collateral Requirements” means margin requirements set forth in Appendix
A attached hereto.

 

(f)    “Maximum Commitment Financing” means an amount equal to USD $200,000,000,
provided that if Customer shall not send to BNPP PB, Inc., prior to December 30,
2013 a notice electing to maintain the Maximum Commitment Financing at USD
$200,000,000 (an “Election Notice”), the Maximum Commitment Financing shall
thereafter be reduced from time to time as follows:

If, measured as of the close of the second-to-last day of any calendar month,
the Maximum Commitment Financing is greater than the product of 120% times the
Outstanding Debt Financing, then on the last day of such calendar month the
Maximum Commitment Financing shall be reduced by the amount of such excess,
provided that in no event will the Maximum Commitment Financing be reduced to an
amount less than USD $50,000,000.



 

 

 

(g)   “Net Asset Value” means, with respect to any person, the net asset value
per share of common stock issued by such person (or other equity ownership
interests in such person) calculated in accordance with such person’s
commercially reasonable internal policies and procedures.

 

(h)   “Net Asset Value Floor” means, with respect to CCT, an amount equal to 50%
of CCT’s Net Asset Value in effect as of the Closing Date (such 50% amount, the
“Execution Date NAV Floor”); provided, however, that following the date hereof,
the Net Asset Value Floor shall be the greater of (i) the Execution Date NAV
Floor or (ii) 50% of the Net Asset Value of CCT, calculated based on the CCT Net
Asset Value as of its most recent fiscal year end subsequent to the date hereof.

 

(i)     “Outstanding Debit Financing” means the aggregate cash borrowings under
the 40 Act Financing Agreements. For the purposes of calculating such aggregate
cash borrowings, if Customer holds debit cash balances in non-USD currencies,
BNPP PB, Inc. will convert each of these balances into USD at prevailing market
rates in a commercially reasonable manner to determine Customer’s aggregate cash
borrowings.

 

(j)     “1940 Act” means the Investment Company Act of 1940, as amended.

 

2.             Borrowings -

 

Subject to the terms hereof, BNPP PB, Inc. shall make available cash financing
under the 40 Act Financing Agreements in an amount up to the relevant Maximum
Commitment Financing. Such cash financing shall be made available in immediately
available funds. Customer may borrow under this Section 2, prepay pursuant to
Section 4 and reborrow under this Section 2 without penalty.

 

On the Closing Date, subject to the terms hereof, BNPP PB, Inc. shall make funds
available to Customer in an amount up to the Maximum Commitment Financing. Each
subsequent Borrowing (not to exceed, in the aggregate with each other
outstanding Borrowing, the Maximum Commitment Financing) shall be made on
written notice (the “Borrow Request”), given by Customer to BNPP PB, Inc. not
later than 11:00 A.M. (New York City time) on the Business Day immediately
preceding the date of the proposed Borrowing (which must be a Business Day) by
Customer. Subject to Section 7, BNPP PB, Inc. shall, before 11:00 A.M. (New York
City time) on the date of such Borrowing, make available to Customer the amount
of such Borrowing (provided that the Outstanding Debit Financing, taking into
account the amount specified in the Borrow Request, does not exceed the Maximum
Commitment Financing) payable to the account designated by the Customer in such
Borrow Request.

 

3.            Repayment -

 

(a)   Upon the occurrence of a Facility Termination Event, an event described in
Section 15(a) hereof, or the date specified in the Facility Modification Notice
as described in Section 6, all Borrowings (including all accrued and unpaid
interest thereon and all other amounts owing or payable hereunder) may be
recalled by BNPP PB, Inc. in accordance with Section 1 of the U.S. PB Agreement.

 

(b)   Upon the occurrence of a Default, the BNPP Entities shall have the right
to take any action described in Section 13(b) hereof.



2

 

 

4.            Prepayments -

 

Customer may, upon at least one Business Day's notice to BNPP PB, Inc. stating
the proposed date and aggregate principal amount of the prepayment, prepay all
or any portion of the outstanding principal amount of the Outstanding Debit
Financing, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided that Customer shall continue to be obligated
to pay the Commitment Fee as set forth in Appendix B attached hereto.

 

5.            Interest -

 

Customer shall pay interest on the outstanding principal amount of each
Borrowing from the date of such Borrowing until such principal amount has been
paid in full, at the rates specified in Appendix B attached hereto. Such
interest shall be payable monthly, and if not paid when due, any unpaid interest
shall be capitalized on the principal balance as additional cash borrowing by
the Customer; provided that, notwithstanding such capitalization, the failure by
Customer to pay such interest when due, shall be a failure of Customer to comply
with an obligation under this Agreement (after giving effect to any applicable
notice requirement or grace period).

 

6.            Scope of Committed Facility -

 

Subject to Section 7, BNPP PB, Inc. shall make available cash financing under
the 40 Act Financing Agreements in an aggregate amount up to the relevant
Maximum Commitment Financing, and may not take any of the following actions
except upon at least 364 calendar days’ prior notice (the “Facility Modification
Notice”) (the date such Facility Modification Notice is sent, the “Notice
Date”):

 

(a)   modify the method for calculating the Collateral Requirements;

 

(b)   recall or cause repayment of any cash loan under the 40 Act Financing
Agreements;

 

(c)   modify the interest rate spread on cash loans under the 40 Act Financing
Agreements, as set forth in Appendix B attached hereto;

 

(d)   modify any other fees specified in Appendix B attached hereto; or

 

(e)   terminate this Agreement or any of the 40 Act Financing Agreements.

 

7.            Conditions for Committed Facility -

 

The commitment as set forth in Sections 2 and 6 only applies so long as –

 

(a)   Customer satisfies the Collateral Requirements;

 

(b)   no Default or Facility Termination Event has occurred and is continuing;

 

(c)   Customer is not bankrupt, insolvent, or subject to any bankruptcy,
reorganization, insolvency or similar proceeding; and

 

(d)   there has not occurred any termination of this Agreement (including,
without limitation, pursuant to Section 15).

 

8.            Arrangement and Commitment Fee -

 

(a)   Customer shall pay when due an Arrangement Fee as set forth in Appendix B
attached hereto.

 

(b)   Customer shall pay when due a Commitment Fee as set forth in Appendix B
attached hereto.



3

 

 

9.            Substitution -

 

(a)   After BNPP PB, Inc. sends a Facility Modification Notice, Customer may not
substitute any collateral, provided that Customer may, subject to the Special
Custody Agreement, purchase and sell portfolio securities in the ordinary course
of business consistent with its investment restrictions; provided further that
BNPP PB, Inc. may permit substitutions upon request, which permission shall not
be unreasonably withheld; provided further that for substitutions of
rehypothecated collateral, such collateral shall be returned for substitution
within a commercially reasonable period (in any event no sooner than the
standard settlement period applicable to such collateral).

 

(b)   Prior to BNPP PB, Inc. sending a Facility Modification Notice, Customer
may, subject to the Special Custody Agreement, substitute collateral, provided
that for substitutions of rehypothecated collateral, such collateral shall be
returned for substitution within a reasonable period (in any event no sooner
than the standard settlement period applicable to such collateral).

 

10.          Collateral Delivery -

 

If notice of a Collateral Requirement is sent to Customer: (i) on or before
11:00 a.m. on any Business Day, then Customer shall deliver all required
Collateral no later than the close of business on such Business Day, and
(ii) after 11:00 a.m. on any Business Day, then Customer shall deliver all
required Collateral no later than the close of business on the immediately
succeeding Business Day.

 

Unless a Default or Facility Termination Event (other than a Facility
Termination Event under Section 13(c)(ii)) has occurred and is continuing,
subject to Section 17(b) of the Account Agreement, on any Business Day prior to
the Notice Date, to the extent that there is margin in the Special Custody
Account (as defined in the Special Custody Agreement) in excess of the
Collateral Requirements (such excess, the “Margin Excess”), if a request for
return or delivery of Margin Excess is sent to BNPP PB, Inc.: (a) on or before
11:00 a.m. New York City time on any Business Day, then BNPP PB, Inc. shall, no
later than the close of business on such Business Day, provide an Advice from
Counterparty (as defined in the Special Custody Agreement) to Custodian
instructing for the release of such Margin Excess pursuant to section 4 of the
Special Custody Agreement, and (b) after 11:00 a.m. New York City time on any
Business Day, then BNPP PB, Inc. shall, no later than the close of business on
the immediately succeeding Business Day, provide an Advice from Counterparty (as
defined in the Special Custody Agreement) to Custodian instructing for the
release of such Margin Excess pursuant to section 4 of the Special Custody
Agreement; provided that it shall not be a breach of this Agreement if a failure
to provide such Advice from Counterparty is caused by an error or omission of an
administrative or operational nature and BNPP PB, Inc. provides such Advice from
Counterparty by the close of business on the next following Business Day after
such Advice from Counterparty was to be provided pursuant to the immediately
preceding provisions. For the avoidance of doubt, to the extent Customer’s
request for Margin Excess is a request for a return of securities Collateral,
BNPP PB, Inc. shall only be obligated to instruct for the release of such
securities Collateral to the extent such securities Collateral has not been
re-hypothecated pursuant to Exhibit B to the Account Agreement.

 

11.          Representations and Warranties -

 

Customer hereby makes all the representations and warranties set forth in
Section 5 of the Account Agreement, which are deemed to refer to this Agreement,
and such representations and warranties shall survive each transaction and the
termination of the 40 Act Financing Agreements.



4

 

 

12.         Financial Information -

 

Customer shall provide or cause to be provided to BNPP PB, Inc. copies of –

 

(a)   the most recent annual report of Customer and CCT containing financial
statements certified by independent certified public accountants and prepared in
accordance with generally accepted accounting principles in the United States,
as soon as available and in any event within 120 calendar days after the end of
each fiscal year of Customer and CCT, respectively;

 

(b)   a monthly statement of the leverage and asset coverage ratios of Customer
and CCT and a monthly disclosure of Customer’s and CCT’s consolidated aggregate
net asset value as of the last day of each calendar month as soon as available
and in any event within 15 calendar days after the end of each calendar month;

 

(c)   the estimated Net Asset Value statement of Customer or CCT within one (1)
Business Day of request therefor by BNPP PB, Inc.

 

Notwithstanding anything to the contrary herein, if the Net Asset Value of
Customer or CCT or most recent annual report of Customer or CCT (the “Reports”)
are available on Customer’s website and Customer provides BNPP PB, Inc. a
working link to such Reports sent to rcm_regulated_funds@us.bnpparibas.com, such
Reports shall be deemed delivered to BNPP PB, Inc. without further action by
Customer or CCT.

 

13.         Termination -

 

(a)   Upon the occurrence and continuance of a Facility Termination Event, BNPP
PB, Inc. shall have the right to terminate this Agreement, accelerate the
maturity of any and all Borrowings to be immediately due and payable, modify the
method for calculating the Collateral Requirements, and modify any interest rate
spread, fees, charges, or expenses, in each case, in accordance with the
timeframes specified in the U.S. PB Agreement.

 

(b)   Upon the occurrence of a Default, if such Default is at that time
continuing, the BNPP Entities may terminate any of the 40 Act Financing
Agreements and/or take Default Action or any other action provided for under the
40 Act Financing Agreements.

 

(c)   Each of the following events constitutes a “Facility Termination Event”:

 

i.      the occurrence of a default, termination event or similar condition by
CCT under any contract or agreement with a third party relating to Specified
Indebtedness, where the aggregate principal amount of any such contract or
agreement is not less than the lesser of (x) 3% of the Net Asset Value of CCT
and (y) USD $20,000,000. For purposes of the foregoing, “Specified Indebtedness”
shall mean any obligation (whether present or future, contingent or otherwise,
as principal or surety or otherwise) in respect of borrowed money;

 

ii.     there occurs any change in BNPP PB, Inc.’s interpretation of any
Applicable Law or the adoption of or any change in the same that, in the
reasonable opinion of external nationally recognized counsel to BNPP PB, Inc.,
has the effect with regard to BNPP PB, Inc. of impeding or prohibiting the
arrangements under the 40 Act Financing Agreements (including, but not limited
to, imposing or adversely modifying or affecting the amount of regulatory
capital to be maintained by BNPP PB, Inc.); provided, however, that it shall not
be a Facility Termination Event if there occurs a change in, or change in BNPP
PB, Inc.’s interpretation of, any Applicable Law that results in a cost increase
to BNPP PB, Inc. (as determined in its sole discretion), rather than a
prohibition (as determined in BNPP PB, Inc.’s sole discretion), and such cost
increase is accepted by Customer (for the avoidance of doubt, such cost increase
may be implemented by adjusting the fees and rates in Appendix B or in any other
manner, as determined by BNPP PB, Inc. in its sole discretion);



5

 

 

iii.    (A) as of the close of Customer’s or CCT’s business on the last Business
Day of a month (the “Determination Date”), the Net Asset Value of Customer or
CCT has declined by thirty percent (30%) or more from the Net Asset Value of
Customer or CCT (as applicable) as of the first Business Day of the immediately
preceding one-month period then ending; or (B) as of the Determination Date, the
Net Asset Value of Customer or CCT has declined by forty percent (40%) or more
from the Net Asset Value of Customer or CCT (as applicable) as of the first
Business Day of the immediately preceding three-month period then ending; or (C)
as of the Determination Date, the Net Asset Value of Customer or CCT has
declined by fifty percent (50%) or more from the Net Asset Value of Customer or
CCT (as applicable) as of the first Business Day of the immediately preceding
12-month period then ending (for purposes of (A), (B) and (C), any decline in
the Net Asset Value shall not take into account any positive or negative change
caused by capital transfers, such as redemptions, withdrawals (which, for the
avoidance of doubt, shall include any distributions to CCT), subscriptions,
contributions or investments, howsoever characterized, and all amounts set forth
in redemption notices received by or on behalf of Customer (notwithstanding the
date the actual redemption shall occur));

 

iv.    the investment management agreement between CCT and its investment
advisor (“Advisor”) is terminated or the Advisor otherwise ceases to act as
investment advisor of CCT; provided, however, such termination or cessation
shall not constitute a Facility Termination Event if there is a replacement
investment advisor appointed immediately who is either (A) and affiliate of the
Advisor or (B) acceptable to BNPP PB, Inc. in its good faith discretion;

 

v.     Customer enters into any additional indebtedness with a party other than
a BNPP Entity or its affiliates beyond the financing provided hereunder through
the 1940 Act Financing Agreements, including without limitation any further
borrowings constituting ‘senior securities’ (as defined for purposes of Section
18 of the 1940 Act) or any promissory note or other evidence of indebtedness,
whether with a bank or any other person;

 

vi.    CCT violates Section 61 of the 1940 Act;

 

vii.   CCT fails to make any filing necessary to comply with the rules of any
exchange in which its shares are listed where such failure continues for five
(5) Business Days after written notice to Customer by BNPP PB, Inc.;

 

viii.  CCT is not classified as a “closed-end company” as defined in Section 5
of the 1940 Act;

 

ix.    Customer pledges to any other party, other than a BNPP Entity or its
affiliates, any securities owned or held by Customer; or

 

x.     CCT changes its fundamental investment policies.

 

(d)   Each of the following events constitutes a “Default” and shall be an
“Event of Default” for purposes of the Account Agreement:

 

i.      Customer fails to meet the Collateral Requirements within the time
periods set forth in Section 10, provided that, it shall not be a Default if
such failure is caused by an error or omission of an administrative or
operational nature of which Customer has notified BNPP PB, Inc. on the day such
posting was due and (A) funds were available for Customer to post when due and
(B) such posting is made by the close of business on the immediately following
Business Day after such posting was originally due;

 

6

 



ii.     Customer or CCT fails to deliver its financial information within the
time periods set forth in Section 12 and such failure is not remedied within (A)
five (5) days for a failure under Section 12(a) and, (B) one (1) Business Day
for a failure under Sections 12(b) and 12(c);

 

iii.    the Net Asset Value of CCT declines below the Net Asset Value Floor;

 

iv.    any representation or warranty made or deemed made by Customer to BNPP
PB, Inc. under any 40 Act Financing Agreement (including under Section 11
herein) proves false or misleading when made or deemed made;

 

v.     Customer fails to comply with or perform any other agreement or
obligation under this Agreement or the other 40 Act Financing Agreements;

 

vi.    Customer or CCT becomes bankrupt, insolvent, or subject to any
bankruptcy, reorganization, insolvency or similar proceeding or all or
substantially all its assets become subject to a suit, levy, enforcement, or
other legal process where a secured party maintains possession of such assets,
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger), seeks or
becomes subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets, has a secured party take possession of
all or substantially all its assets, or takes any action in furtherance of, or
indicating its consent to or approval of, any of the foregoing acts; or

 

vii.   the occurrence of a default, termination event or similar condition
(howsoever characterized, which, for the avoidance of doubt, includes the
occurrence of an Additional Termination Event under an ISDA Master Agreement)
by, or with respect to, Customer under any contract or agreement with a BNPP
Entity or affiliate of a BNPP Entity.

 

(e)   Customer shall have the right to terminate this Agreement upon 180 days’
prior notice.

 

14.         Notices -

 

Notices under this Agreement shall be provided pursuant to Section 12(a) of the
Account Agreement.

 

15.         Compliance with Applicable Law -

 

(a)   Notwithstanding any of the foregoing, if required by Applicable Law
(including, for the avoidance of doubt, any new or amended rules, requests,
guidelines and directives promulgated in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act) –

 

i.      the BNPP Entities may terminate any 40 Act Financing Agreement and any
Contract;

 

ii.     BNPP PB, Inc. may recall any outstanding cash loan under the 40 Act
Financing Agreements;

 

iii.    BNPP PB, Inc. may modify the method for calculating the Collateral
Requirements; and

 

iv.    the BNPP Entities may take Default Action;

 

each action shall be taken solely to the extent required to comply with
Applicable Law.

 

7

 



(b)   This Agreement will not limit the ability of BNPP PB, Inc. to change the
product provided under this Agreement and the 40 Act Financing Agreements as
necessary to comply with Applicable Law (including, for the avoidance of doubt,
any new or amended rules, requests, guidelines and directives promulgated in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act).

 

16.          Miscellaneous -

 

(a)   In the event of a conflict between any provision of this Agreement and the
other 40 Act Financing Agreements, this Agreement prevails.

 

(b)   This Agreement is governed by and construed in accordance with the laws of
the State of New York, without giving effect to the conflict of laws doctrine
other than Title 14 of Article 5 of New York General Obligations Law.

 

(c)   Section 16(c) of the Account Agreement is hereby incorporated by reference
in its entirety and shall be deemed to be a part of this Agreement to the same
extent as if such provision had been set forth in full herein.

 

(d)   Notwithstanding anything in any of the 40 Act Financing Agreements to the
contrary, if any of the BNPP Entities (the “Assignor”) assigns its rights
hereunder or any interest herein or under any other 40 Act Financing Agreement
to any other person (such person, including any subsequent assignee, referred to
herein as an “Assignee”), Customer shall in no event be required to pay to
Assignee any additional amounts with respect to Taxes under any provision herein
(or in any of the 40 Act Financing Agreements) in excess of the amounts Customer
was required to pay with respect to payments made to Assignor prior to such
assignment.

 

(e)   This Agreement may be executed in counterparts, each of which will be
deemed an original instrument and all of which together will constitute one and
the same agreement.

 

 

 

(The remainder of this page is blank.)

 

8

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of August 29, 2013.

 



 

 

PARIS FUNDING LLC 

 

  



  By: /s/ Paul S. Saint-Pierre     Name: Paul S. Saint-Pierre     Title: Chief
Financial Officer

 





 

 

bnp paribas prime brokerage, inc., on

behalf of itself and as agent for the BNPP entities LLC 

 

  



  By: /s/ Edward Speal     Name: Edward Speal     Title: Managing Director

 







 

  By: /s/ JP Muir     Name: JP Muir     Title: Managing Director

 



  

9

 



 



Appendix A – Collateral Requirements



 

  

THIS AppendiX forms a part of the Amended and Restated Committed Facility
Agreement entered into between BNP Paribas Prime Brokerage, Inc. (“BNPP PB,
Inc.”) and Paris Funding LLC (“Customer”) (the “Committed Facility Agreement”).

 

1.            Collateral Requirements  - 

 

The Collateral Requirements in relation to all positions held in the accounts
established pursuant to the 40 Act Financing Agreements (the “Positions”) shall
be the greatest of:

 

(a) the Total Portfolio Margin Requirements;

 

(b) the sum of the collateral requirements of such Positions as per Regulation T
or Regulation X, as applicable, of the Board of Governors of the Federal Reserve
System, as amended from time to time;

 

(c) the sum of the collateral requirements of such Positions as per Financial
Industry Regulatory Authority Rule 4210(g), as amended from time to time, to the
extent applicable; or

 

(d) 40% of the Portfolio Gross Market Value.

 

2.            Eligible Securities  - 

 

(a)   Positions in the following eligible fixed income security types (“Eligible
Securities”, which term shall exclude any securities described in Section 2(b))
are covered under the Committed Facility Agreement:

 

                                     i.        non-convertible corporate debt
securities or preferred securities, provided such securities (A) are issued by
an issuer incorporated in one of the following countries: Australia, Austria,
Belgium, Canada, Denmark, Finland, France, Germany, Greece, Ireland, Italy,
Japan, Luxembourg, Netherlands, New Zealand, Norway, Portugal, Spain, Sweden,
Switzerland, United Kingdom, United States, (B) are denominated in USD, and (C)
are capable of being valued by BNPP PB, Inc. on a daily basis based on internal
or external pricing sources.

 

(b)   Notwithstanding the foregoing, the following will not be part of the
collateral commitment and shall have no collateral value (and for the avoidance
of doubt, shall be excluded from the Portfolio Gross Market Value for purposes
of calculating the Collateral Requirements hereunder):

 

                                     i.        any security type not covered
above, as determined by BNPP PB, Inc. in its sole discretion;

 

                                    ii.        any short security position;

 

                                   iii.        any security offered through a
private placement or any restricted securities, except Rule 144A securities
related to Debt Securities;

 

                                   iv.        any security that is not
maintained as a book-entry security on The Depository Trust Company;

 

                                    v.        any securities that are municipal
securities, asset-backed securities, mortgage securities, Payment-in-Kind
Securities or Structured Securities (notwithstanding the fact that such
securities would otherwise be covered);

 

 



 

 

                                   vi.        any Debt Security Position which
has a Current Market Value that is greater than 35% of the Issue Size;

 

                                  vii.        any Debt Security which was
initially sold as part of an issuance of less than $50,000,000, as determined by
BNPP PB, Inc.;

 

                                 viii.        any Positions with a long-term
debt rating below CCC- by S&P or below Caa3 by Moody’s;

 

                                   ix.        any Debt Security that is a
defaulted Debt Security; and

 

                                    x.        to the extent that the Gross
Market Value of all positions with a long-term debt rating of CCC+, CCC or CCC-
by S&P or Caa1, Caa2 or Caa3 by Moody’s (excluding, for the avoidance of doubt,
unrated securities), exceeds 35% of the Portfolio Gross Market Value, any
Positions in excess of such 35% (and BNPP PB, Inc. shall determine in its sole
discretion which specific securities shall be considered to be in excess of such
35%).

 



 

3.            Total Portfolio Margin Requirements - 

 

The “Total Portfolio Margin Requirements” in relation to Positions consisting of
Eligible Securities shall be determined according the following formula:
max(Aggregate Position Level Margin Charge, Issuer Concentration Charge, Sector
Concentration Charge).

 

(a)   Aggregate Position Level Margin Charge.

 

The “Aggregate Position Level Margin Charge” in relation to Positions consisting
of Eligible Securities shall be the sum of all the Position Level Margin Charges
for all such Positions.

 

The “Position Level Margin Charge” for each Position consisting of Eligible
Securities shall be the product of (i) the product of (A) the Debt Core Rate and
(B) the Debt Liquidity Factor, and (ii) the Current Market Value of such
Position.

 

The “Debt Core Rate” shall be determined pursuant to the following table. For
the avoidance of doubt, linear interpolation shall be used to determine the Debt
Core Factor applicable to such Debt Securities between points on the table
below.

 

  Years to Maturity Spread to Treasuries 1 3 5 10 20 Treasuries 2% 2% 4% 4% 4%
2% 10% 10% 10% 10% 10% 5% 12% 15% 18% 22% 25% 8% 20% 25% 30% 32% 35% 10% 25% 30%
35% 40% 45% 12% 35% 40% 45% 50% 50% 15% 40% 45% 50% 50% 50% >15% Debt Core Rate
shall be the greater of (i) 60% of Current Market Value and (ii) 30% of Face
Value


 

 

1

 

 



The “Debt Liquidity Factor” shall be determined pursuant to the following table
as a percent of Issue Size. For the avoidance of doubt, linear interpolation
shall be used to determine the Debt Liquidity Factor applicable to such Debt
Securities between points on the table below.

 

Percent of Issue Size Debt Liquidity Factor 9% or less 1.0 (no liquidity charge)
12% 2.5 30% 3.0 35% 3.0

 

 

(b)   Issuer Concentration Charge

 

The Issuer Concentration Charge is determined by grouping Positions consisting
of Eligible Securities according to Issuer (each such grouping, an “Issuer
Position”). BNPP PB, Inc. shall aggregate the three Issuer Positions with the
largest Gross Market Values (expressed as a positive number) in accordance with
the following formula; provided that if there is only one Issuer Position, then
the Issuer Concentration Charge shall equal 100% of such Issuer Position.

 

“Issuer Concentration Charge” = 250% x Issuer Position with largest Gross Market
Value

 

(c)   Sector Concentration Charge

 

The Sector Concentration Charge is determined by grouping Positions consisting
of Eligible Securities in the same industry sector (as classified by Bloomberg)
(each such grouping, a “Sector Position”). BNPP PB, Inc. shall determine the
Sector Position with the largest Gross Market Value and calculate the Sector
Concentration Charge in accordance with the following formula.

 

“Sector Concentration Charge” = 70% Sector Position with largest Gross Market
Value

 

4.            Positions Outside the Scope of this Appendix  - 

 

For the avoidance of doubt, the Collateral Requirements set forth herein are
limited to the types and sizes of securities specified herein. The Collateral
Requirement for any Position or part of a Position not covered by the terms of
this Appendix shall be determined by BNPP PB, Inc. in its sole discretion.

 

5.            One-off Collateral Requirements  - 

 

From time to time BNPP PB, Inc., in its sole discretion, may agree to a
different Collateral Requirement than the Collateral Requirement determined by
this Appendix for a particular Position; provided that, for the avoidance of
doubt, the commitment in Section 6(a) of the Committed Facility Agreement shall
apply only with respect to the Collateral Requirements based upon the Total
Portfolio Margin Requirements determined pursuant to Section 3 hereof and BNPP
PB, Inc. shall have the right at any time to increase the Collateral Requirement
for such Position up to the Collateral Requirement that would be required as
determined in accordance to Section 3 hereof.

 

6.            Certain Definitions  - 

 

(a)   “Bloomberg” means the Bloomberg Professional service.

 

(b)   “Current Market Value” means with respect to a Position, an amount equal
to the product of (i) the number of units of the relevant security and (ii) the
price per unit of the relevant security (as determined by BNPP PB, Inc. in its
good faith discretion).

 

(c)   “Debt Security” means non-convertible preferred securities and corporate
debt securities.

 

2

 



 

(d)   “Face Value” means the value in USD representing the principal of a Debt
Security.

 

(e)   “Gross Market Value” of one or more Positions means an amount equal to the
sum of all Current Market Values of all such Positions, where, for the avoidance
of doubt, the Current Market Value of each Position is expressed as a positive
number whether or not such Position is held long.

 

(f)    “Issue Size” means with respect to a Position in a Debt Security of an
Issuer, the Current Market Value of all such Debt Securities issued by the
Issuer and still outstanding.

 

(g)   “Issuer” means, with respect to a Debt Security, the ultimate parent
company or similar term as used by Bloomberg; provided that, if the relevant
security was issued by a company or a subsidiary of a company that has issued
common stock, the Issuer shall be deemed to be the entity that has issued common
stock; provided further that, with respect to any exchange-traded funds, the
Issuer of such securities shall be the index to which the relevant securities
relate, if any.

 

(h)   “Moody’s” means Moody’s Investor Service, Inc.

 

(i)     “Payment-in-Kind Securities” means any security that permits the Issuer
to pay the holder of such security with additional securities or assets in place
of cash.

 

(j)     “Portfolio Gross Market Value” means the Gross Market Value of all of
the Positions that are Eligible Securities.

 

(k)   “Spread to Treasuries” means, with respect to a Debt Security, the spread
of such Debt Security to U.S. Treasury securities as determined by BNPP PB, Inc.
in its good faith discretion.

 

(l)     “Structured Securities” means any security (i) the payment to a holder
of which is linked to a different security, provided that such different
security is issued by a different issuer or (ii) structured in such a manner
that the credit risk of acquiring the security is primarily related to an entity
other than the issuer of the security itself.

 

(m)  “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

  

3

 

 

 



Appendix B 

 

 

Pricing 

 

PARIS FUNDING LLC       Financing Rate  

Customer Debit Rate 

 

1 Month LIBOR + 110 bps 

 

ISO Code 

 

USD

 



 

Commitment Fee  

Customer shall pay a commitment fee (the “Commitment Fee”) to BNPP PB, Inc.
equal to sum of the Daily Commitment Fees over the relevant calculation period,
when the amount calculated under the Financing Rate above is due. For purposes
of this section, the “Daily Commitment Fee” on each day shall be the product of
(a) the difference between (i) the Maximum Commitment Financing and (ii) the
current Outstanding Debit Financing in respect of such day, (b) 1/360 and (c)
the Commitment Spread.

 

“Commitment Spread” means, (a) on any day prior to December 30, 2013, 55 bps;
and (b) on any day on or after December 30, 2013, (i) if no Election Notice has
been sent by Customer, 55 bps; or (ii) if an Election Notice has been sent by
Customer and (A) the Outstanding Debit Financing as of such day is equal to or
greater than 80% of the Maximum Commitment Financing, 55 bps; or (B) the
Outstanding Debit Financing as of such day is less than 80% of the Maximum
Commitment Financing, 75 bps.

 



 





 

 

 

 

 

 

 

